DISSENTING OPINION BY
President Judge COLINS.
I respectfully disagree with the majority’s decision to vacate and remand in part. Once the motion for judgment on the pleadings was granted for the lack of a factual dispute, PSW’s application for a certificate of public convenience should be granted without a remand to the PUC for a public hearing.
The PUC should be afforded the opportunity to dismiss general protests that lack a factual dispute. In addition, PSW should not be penalized for CWA’s failure to adequately challenge PSW’s request for a certificate of public convenience. A judgment on the pleadings is authorized by Section 5.102(a) of the PUC’s regulations1 where the pleadings show that there is no genuine issue of material fact. Section 103 of the Public Utility Code (Code)2 requires an applicant to demonstrate that (1) there is a public need for the proposed services, (2) the existing services are inadequate, and (3) it is fit to satisfactorily meet the need. Seaboard Tank Lines, Inc. v. Pennsylvania Public Utility Commission, 93 Pa.Cmwlth. 601, 502 A.2d 762 (1985).
In its protest, CWA failed to raise any legally material issues that would prevent the PUC from denying PSW’s application. CWA’s protest did not allege that PSW was unfit to provide water service to the proposed tract. Additionally, the fact that CWA has a water main nearby that can provide service to the proposed tract and that CWA’s rates are lower than PSWs rates does not prove that 1) there is not a need for water service to the tract, 2) the present facilities are inadequate or 3) PSW is unfit to render water services to the tract. As such, the PUC acted properly in granting PSW’s request for a certificate of public convenience. A hearing is not required because CWA unsatisfactorily challenged and PSW sufficiently demonstrated a demand and need for service, the inadequacy of existing facilities, and technical, financial and legal fitness in its application. As no factual dispute exists, PSW’s request should be granted without a remand.
Judge LEAVITT joins in this dissenting opinion.

. 52 Pa.Code§ 5.102(a).


. 66 Pa.C.S. § 1103(a).